

114 S382 IS: Baseline Reform Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 382IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Ms. Ayotte (for herself, Mr. Rubio, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo eliminate the automatic inflation increases for discretionary programs built into the baseline
			 projections and require budget estimates to be compared with the prior
 year’s level. 1.Short titleThis Act may be cited as the Baseline Reform Act of 2015.2.Changes in the
 baselineSection 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907(c)) is amended—(1)in the second sentence of paragraph (1), by striking all that follows current year, and inserting excluding resources designated as an emergency requirement and any resources provided in supplemental appropriation laws.;(2)by striking paragraphs (2), (3), (4), and (5);(3)by redesignating paragraph (6) as paragraph (2); and(4)by inserting after paragraph (2), as so redesignated, the following:(3)No adjustment
 for inflationNo adjustment shall be made for inflation or for any other factor..3.The President's
			 budget(a)Expenditures
 and appropriationsSection 1105(a)(5) of title 31, United States Code, is amended to read as follows:(5)except as provided in subsection (b), estimated expenditures and appropriations for the current year and estimated expenditures and proposed appropriations the President decides are necessary to support the Government in the fiscal year for which the budget is submitted and at least the 4 fiscal years following that year, and, except for detailed budget estimates, the percentage change from the current year to the fiscal year for which the budget is submitted for estimated expenditures and for appropriations..(b)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended to read as follows:(6)(A)estimated receipts of the Government in the current year and the fiscal year for which the budget is submitted and at least the 4 fiscal years after that year under—(i)laws in effect when the budget is submitted; and(ii)proposals in the budget to increase revenues; and(B)the percentage change (in the case of each category referred to in clauses (i) and (ii) of subparagraph (A)) between the current year and the fiscal year for which the budget is submitted and between the current year and each of the 9 fiscal years after the fiscal year for which the budget is submitted..(c)Legislative
 proposalsSection 1105(a)(12) of title 31, United States Code, is amended to read as follows:(12)for each proposal in the budget for legislation that establishes or expands a Government activity or function a table showing—(A)(i)the amount proposed in the budget for appropriation and for expenditure because of the proposal in the fiscal year for which the budget is submitted;(ii)the estimated appropriation required because of the proposal for each of at least the 4 fiscal years after that year that the proposal will be in effect; and(iii)the estimated amount for the same activity or function, if any, in the current fiscal year; and(B)except for detailed budget estimates, the percentage change (in the case of each category referred to in clauses (i), (ii), and (iii) of subparagraph (A)) between the current year and the fiscal year for which the budget is submitted..(d)ComparisonsSection 1105(a)(18) of title 31, United States Code, is amended by inserting new budget authority and before budget outlays.(e)Expenditures
 and tablesSection 1105(a) of title 31, United States Code, is amended—(1)by redesignating the second paragraph (37) (relating to a list of plans and reports) as paragraph (39); and(2)by adding at the end the following:(40)a comparison of levels of estimated expenditures and proposed appropriations for each function and subfunction in the current fiscal year and the fiscal year for which the budget is submitted, along with the proposed increase or decrease of spending in percentage terms for each function and subfunction.(41)a table on sources of growth in total direct spending under current law and as proposed in the budget submission for the budget year and at least the ensuing 9 fiscal years, which shall include changes in outlays attributable to—(A)cost-of-living adjustments;(B)changes in the number of program recipients;(C)increases in medical care prices, utilization and intensity of medical care; and(D)residual factors..(f)Current
 programsSection 1109(a) of title 31, United States Code, is amended by inserting after the first sentence the following: For discretionary spending, these estimates shall assume the levels no higher than those set forth in the discretionary spending limits under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)), as adjusted, for the appropriate fiscal years (and if no such limits are in effect, these estimates shall assume adjusted levels no higher than those for the most recent fiscal year for which such levels were in effect)..4.The
 congressional budgetSection 301(e) of the Congressional Budget Act of 1974 (2 U.S.C. 632(e)) is amended—(1)in paragraph (1), by adding at the end the following: The basis of deliberations in developing such joint resolution shall be the estimated budgetary levels for the preceding fiscal year. Any budgetary levels pending before the committee and the text of the joint resolution shall be accompanied by a document comparing such levels or such text to the estimated levels of the prior fiscal year.; and(2)in paragraph (2)—(A)in subparagraph (E), by striking and at the end;(B)in subparagraph (F), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(G)a comparison of levels for the current fiscal year with proposed spending and revenue levels for the subsequent fiscal years and the proposed increase or decrease of spending in percentage terms for each function..5.Congressional
			 budget office reports to committees(a)Comparable
 levelsSection 202(e)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)(1)) is amended in the first sentence by inserting compared to comparable levels for the current year before the comma at the end of subparagraph (A) and before the comma at the end of subparagraph (B).(b)Sources of
 spending growthSection 202(e)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)(1)) is amended by inserting after the first sentence the following: Such report shall also include a table on sources of spending growth in total direct spending, revenue, deficit, and debt for the budget year and the ensuing 4 fiscal years, which shall include changes in outlays attributable to (A) cost-of-living adjustments, (B) changes in the number of program recipients, (C) increases in medical care prices, utilization and intensity of medical care, and (D) residual factors..(c)Comparison of
 levelsSection 308(a)(1)(B) of the Congressional Budget Act of 1974 (2 U.S.C. 639(a)(1)(B)) is amended by inserting and shall include a comparison of those levels to comparable levels for the current fiscal year before , if timely submitted.